ORDER

This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Woodley B. Osborne, Respondent. The Court having considered the petition, it is this 3rd day of September, 1998,
ORDERED by the Court of Appeals of Maryland that the Respondent, Woodley B. Osborne, be, and he hereby is, reprimanded for misconduct in violation of Rules 1.15(a) and 5.3(c)(2) of the Maryland Rules of Professional Conduct; and it is further
ORDERED that the Respondent shall complete a continuing legal education course in professional responsibility, approved in advance by the District of Columbia’s Bar Counsel, and that the Respondent shall certify his completion of such a course to this Court, with a copy to Maryland’s Bar Counsel, within six months from the date of an Opinion and Order by which the District of Columbia Court of Appeals disciplined the Respondent for the same misconduct set forth herein.